                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

TENAHA LICENSING LLC,                           )
                                                )
                Plaintiff,                      )
                                                )
                V.                              )       Civil Action No.19-1400-LPS-SRF
                                                )
TIGERCONNECT, INC.,                             )
                                                )
                Defendant.                      )
                                                )
                                                )

                             REPORT AND RECOMMENDATION

        Presently before the Court is the Defendant's motion to dismiss Plaintiffs action for

patent infringement, arguing that the asserted patent claims are ineligible under 35 U.S.C. § 101

because they are directed to an abstract idea. (D.I. 6) 1 Defendant also argues that the

Complaint's allegations of indirect patent infringement are insufficient and should be dismissed.

(D.I. 7 at 19-20) As explained below, the asserted patent is directed to an abstract idea and

concedes that all of the claimed techniques and devices asserted by Plaintiff to be inventive were

actually well-known and conventional. Therefore, the Court recommends that the District Court

GRANT the motion, finding the patent claims ineligible and dismissing the case with prejudice.

I.      BACKGROUND

        Plaintiff Tenaha Licensing LLC ("Plaintiff' or "Tenaha") is a Texas corporation with its

principal place of business in Plano, Texas. (D.I. 1 at ,r 1) Defendant TigerConnect, Inc.

("Defendant" or "TigerConnect") is a Delaware corporation with its principal place of business

in Santa Monica, California. (Id at ,r 2; D.I. 8 at ,r 2)




                The briefing associated with Defendant's Motion is found at D.I. 7, D.I. 11, and
D.I. 13.
        Tenaha is the assignee of the asserted patent in this patent infringement suit-U.S. Patent

No. 8,238,869 ("the '869 patent"). (D.I. 1, ex. 1) The '869 patent is entitled "LIFESAVER

PERSONAL ALERT AND NOTIFICATION DEVICE[,]" ('869 patent, Title; D.I. 1 at iJ 8), and

describes methods of relaying notifications to users. (See '869 patent, col. 1: 10-11 (describing

the "field of invention" as "devices and methods for personal alert and notification")) The

background section of the patent describes two categories of "currently known alert systems"

that provide "specific message[ s]" to either an individual or the general public: "wide area

alert/notification systems" and "local area alert/notification systems[.]" (Id., col. 1: 14-18; see

also id., col. 1: 19-62 (describing each system)) The '869 patent explains that the "present

invention is directed to systems, devices and methods of transmitting in a wide area notification

zone a plurality of notifications to a plurality of users in an automated, independent, and

localized manner." (Id., cols. 1:66-2:12) The specification explains this goal is accomplished by

activating a "low-range transceiver" to "send a notification to [a] plurality of users via wearable

transceivers" in response to a "signal from a wide area notification device[.]" (Id., col. 2:2-12)

"Most preferably," the low-range transceiver is activated by a "trigger device." (Id.; but see id.,

cols. 10:63-11 :12 (asserted claim 15 not reciting "trigger device")) The patent describes, in

expansive terms, several "suitable devices" for the "wide area notification device," "trigger

device," "low-range transceiver," and the "wearable transceiver" of the invention. (Id. cols 2: 13-

9:34)

        Plaintiff alleges Defendant infringes "at least exemplary claim[] 15" of the '869 patent:

               15. A method of providing emergency and non-emergency event
               notification to a plurality of users, comprising:

                   using a low-range transceiver to automatically relay within a
                       wide area notification area a first emergency notification

                                                  2
                         signal from a wide area notification device, and to further
                         provide an audible and/or visible alert notification in
                         response to the first emergency notification signal; and

                    manually, and independently from the first emergency
                       notification signal, providing a second non-emergency
                       notification signal to at least one of the plurality of users
                       using the low-range transceiver, wherein the non-
                       emergency notification signal is a user-specific and event-
                       specific notification signal that is transmitted by an
                       operator of the low-range transceiver to a wireless
                       transmitter that is worn by a user, wherein the user is a
                       person other than the operator.

(Id., cols. 10:63-11: 12; D.I. 1 at ,r 11)

        Plaintiff filed its Complaint for patent infringement on July 27, 2019. (D.I. 1) On

August 20, 2019, Defendant filed the pending motion to dismiss the Complaint for lack of

patent-eligible subject matter pursuant to 35 U.S.C. § 101 and for failure to state a claim of

indirect infringement. (D.I. 6; D.I. 7) Briefing was completed on September 3, 2019, (D.I. 13),

and the Court heard oral argument on November 15, 2019, (D.I. 18 (hereinafter "Tr.")).

II.     STANDARD OF REVIEW

        A.      Failure to State a Claim

        TigerConnect moves to dismiss the pending action pursuant to Rule 12(b)( 6), which

permits a party to seek dismissal of a complaint for failure to state a claim upon which relief can

be granted. Fed. R. Civ. P. 12(b)(6). According to TigerConnect, Tenaha's Complaint fails to

state a claim because the asserted claims of the '869 patent are ineligible for patent protection

under 35 U.S.C. § 101. Patent eligibility under 35 U.S.C. § 101 is a threshold test. Bilski v.

Kappas, 561 U.S. 593, 602 (2010). Therefore, "patent eligibility can be determined at the Rule

12(b)(6) stage ... when there are no factual allegations that, taken as true, prevent resolving the



                                                   3
eligibility question as a matter oflaw." Aatrix Software, Inc. v. Green Shades Software, Inc.,

882 F.3d 1121, 1125 (Fed. Cir. 2018).

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to the plaintiff.

Umlandv. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). Dismissal under Rule 12(b)(6) is

only appropriate if the complaint does not contain "sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v.

UPMC Shadyside, 578 F.3d 203,210 (3d Cir. 2009). However, "a court need not 'accept as true

allegations that contradict matters properly subject to judicial notice or by exhibit,' such as the

claims and the patent specification." Secured Mail Solutions LLC v. Universal Wilde, Inc., 873

F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App'x 927,

931 (Fed. Cir. 2014)).

       B.      Patent-Eligible Subject Matter

       Section 101 of the Patent Act provides that patentable subject matter extends to four

broad categories: "Whoever invents or discovers any new and useful [1] process, [2] machine,

[3] manufacture, or [4] composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this title." 35 U.S.C.

§ 101. The Supreme Court recognizes three exceptions to the subject matter eligibility

requirements of [Section] 101: laws of nature, physical phenomena, and abstract ideas. Alice

Corp, Pty. v. CLS Bank Int'/, 573 U.S. 208,218 (2014). The purpose of these exceptions is to

protect the "basic tools of scientific and technological work," Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 566 U.S. 66, 71 (2012), which are "part of the storehouse of knowledge

                                                  4
of all men ... free to all men and reserved exclusively to none," Bilski, 561 U.S. at 602 (internal

quotation marks and citations omitted).

       The Supreme Court articulated a two-step "framework for distinguishing patents that

claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

applications of those concepts." Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. At

step one, the court must determine whether the claims are directed to one of the three patent-

ineligible concepts. Alice, 573 U.S. at 217. If not, "the claims satisfy [Section] 101 and [the

court] need not proceed to the second step." Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,

880 F.3d 1356, 1361 (Fed. Cir. 2018). If the claims are directed to a patent-ineligible concept,

the court must proceed to the second step of identifying an '"inventive concept'-i.e., an element

or combination of elements that is sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the [ineligible concept] itself." Alice, 573 U.S. at 217-18

(quoting Mayo, 566 U.S. at 72-73).

       At step one, "the claims are considered in their entirety to ascertain whether their

character as a whole is directed to excluded subject matter." Internet Patents Corp, v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs a/Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) ("DIRECTV'') ("The 'abstract idea' step

of the inquiry calls upon us to look at the 'focus of the claimed advance over the prior art' to

determine if the claim's 'character as a whole' is directed to excluded subject matter.").

However, "courts must be careful to avoid oversimplifying the claims by looking at them

generally and failing to account for the specific requirements of the claims." McRO, Inc. v.

Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks

omitted). "At step one, therefore, it is not enough to merely identify a patent-ineligible concept

                                                 5
underlying the claim; [courts] must determine whether that patent-ineligible concept is what the

claim is 'directed to."' Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed.

Cir. 2016).

       At step two, the court must "look to both the claim as a whole and the individual claim

elements" to determine whether they "amount[ ] to significantly more than a patent upon the

[ineligible concept] itself." McRO, 837 F.3d at 1312. "Simply appending conventional steps,

specified at a high level of generality, [is] not enough to supply an inventive concept." Alice,

573 U.S. at 222 (internal quotation marks omitted). Instead, the claim elements must "involve

more than performance of 'well-understood, routine, [and] conventional activities previously

known to the industry."' Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (citation

and internal quotation marks omitted); see also Mayo, 566 U.S. at 73. "The inventive concept

inquiry requires more than recognizing that each claim element, by itself, was known in the

art. . . . [A ]n inventive concept can be found in the non-conventional and non-generic

arrangement of known, conventional pieces." BASCOM Glob. Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

III.   DISCUSSION

       In resolving Defendant's Motion, the Court will first discuss which claim will be

specifically addressed herein as representative. Thereafter, it will analyze the relevant claim

under both steps of the test for patent eligibility set out in Alice Corp. Pty. Ltd. v. CLS Bank

International, 573 U.S. 208 (2014). Finally, the Court will consider whether any factual disputes

preclude granting Defendant's motion and whether leave to amend the Complaint should be

granted.



                                                  6
        A.      Claims at Issue

        As a preliminary matter, the Court considers which claims of the '869 patent the Court

must analyze to fully resolve the pending Motion. Defendant argues that claim 15 of the '869

patent is representative. (D.I. 7 at 3) For its part, Plaintiff does not contest Defendant's assertion

ofrepresentativeness. (D.I. 11; see also Tr. at 5) Indeed, Plaintiffs allegations in the Complaint

and arguments in its opposition to the Motion appear to support Defendant's position that claim

15 is sufficiently representative. For instance, Plaintiffs Complaint only explicitly calls out

claim 15, describing it as "exemplary[.]" (D.I. 1 at ,I 11) Likewise, Plaintiffs opposition brief

only refers to claim 15, again referring to it as "exemplary[.]" (D.I. 11 at 2) Thus, for the

purposes of considering the present Motion, the Court will treat claim 15 as representative.

Berkheimer, 881 F.3d at 1365 ("Courts may treat a claim as representative ... if the patentee

does not present any meaningful argument for the distinctive significance of any claim

limitations not found in the representative claim or if the parties agree to treat a claim as

representative."). 2

        B.      Alice Step One

        Defendant asserts that claim 15 is directed to the abstract idea of "relaying notification

signals[.]" (D.I. 7 at 1)3 In response, Plaintiff does not dispute that the concept of "relaying


        2
                 Although Plaintiffs opposition identifies no specific claims of the '869 patent
other than claim 15, Plaintiff does mention a "trigger device" in its discussion of step two of
Alice. (D.I. 11 at 11-13) The Court notes that "trigger device" does not appear in claim 15, but
is recited in other claims. ('869 patent, cols. 9:39-45 (claim 1), 10:25-28 (claim 8), 11 :16-18
(claim 17)) Thus, the Court will address the contention that the "trigger device" provides an
inventive concept in its analysis of step 2 below, but will not consider other unargued limitations
of the dependent claims.
        3
                 Defendant's Motion includes several similar articulations of the abstract idea.
(See, e.g., D.I. 7 at 1 ("[r]elaying emergency and non-emergency notifications" and "relaying
notification signals"), 3 ("signal relay"), 7 ("relaying notification signals"), 8 ("automatically
                                                  7
notification signals" is an abstract idea. Instead, it makes a few different arguments about why,

in its view, the claim is not "directed to" such an abstract idea-e.g., that Defendant's distillation

of claim 15 reads out "limiting detail and inventive concepts[.]" (D.I. 11 at 7)

       The Court agrees with Defendant that claim 15 is drawn to the idea of relaying

notification signals and that this idea is abstract-a "disembodied concept ... untethered from

any real-world application." CLS Bank Int'! v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed.

Cir. 2013) (internal quotation marks and citation omitted), aff'd, 573 U.S. 208 (2014); see also

Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1347 (Fed. Cir. 2019) ("[T]he

broad concept of communicating information wirelessly, without more, is an abstract idea.");

Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015)

(finding claims directed to "communicat[ing] a notification to [a] user via a device" when a pre-

set spending limit was reached to be ineligibly directed to an abstract idea); DIRECTV, 838 F.3d

at 1258 (finding patent claims directed to "the function of wirelessly communicating regional

broadcast content to an out-of-region recipient" to be ineligible). The '869 patent itself provides

significant indications that claim 15 is in fact "directed to" this concept.

       First, the specification broadly describes the invention as being directed to "alert and

notification transmission." (' 869 patent, Abstract; see also id., Title ("lifesaver personal alert

and notification device") (capitalization omitted)) The patent describes such transmission using

two modes: "automatic" transmission of an "emergency signal" using a "low-range transceiver,"


relaying signals between notification devices" and "relaying notification signals"), 9 ("automatic
signal relay"), 11 ("relaying notification signals"), 13 ("automatic signal relay"), 18 ("relaying
notification signals"); see also D.I. 13 at 1 ("relaying and transmitting notification signals"), 2
("relaying and transmitting signals" and "automatic and manual signal relaying"), 5 ("relaying
and transmitting signals")) For simplicity's sake, below, the Court will refer to the abstract idea
generally as "relaying notification signals."

                                                   8
and "manual" transmission (i.e., requiring "manual user input") of a "non-emergency

notification[.]" (Id., Abstract) The specification also emphasizes the ability to relay emergency

notification signals "automatically[.]" (Id., cols. 1:52-57 (criticizing manual relay of emergency

notifications via local paging systems in the prior art because they "have to [rely] on the operator

receiving an emergency message in the first place and ... then ... manually relay[ing] that

message though the local paging system."), 3:6-11 ("automatically, plurally, and locally

relay[ing]" an emergency signal from a wide area notification device to a low-range transceiver,

and subsequently to users), 3 :41-53 ("automatically set off an alert to a plurality of wearable

transceivers that will notify the wearer of an emergency" and "no user intervention is required"),

5:44-51, 6:4-12 ("such notification will not require the low-range transceiver to be manned as all

needed operations are performed in an operator-independent manner"), 7:65-8:5)

       In addition to the specification, the claim language itself shows that the invention is

focused on relaying notification signals. The preamble to claim 15 is broadly worded as a

"method of providing emergency and non-emergency event notification to a plurality of users[.]"

(Id., col. 10:63-64); see Two-Way Media Ltd. v. Comcast Cable Commc 'ns, LLC, 874 F.3d 1329,

1340 (Fed. Cir. 2017) (noting that it was not error for the district court to cite "to the preamble in

its review of whether the claims are directed to an abstract idea" where the court's inquiry was

"centered on determining the 'focus' of the claims"). The body of the claim explains that this

notification is provided either by: (1) "automatically relay[ing]" a notification signal from a

"wide are notification device" in the case of an emergency, or (2) manually providing a non-

emergency notification in a manner that is described as "common[]" in the background section of

the specification (as described below). ('869 patent, cols.1:41-57, 10:63-11:12) Thus, the

"claimed advance" here is the automatic relay of a notification signal in cases of emergency,

                                                  9
which shows that the focus of the claim is on relaying notification signals. See Am. Axle & Mfg.,

Inc. v. Neapco Holdings LLC, 939 F.3d 1355, 1361 (Fed. Cir. 2019) ("To determine what the

claims are 'directed to' at step one, we look to the 'focus of the claimed advance."') (citing

cases); see also Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018);

Koninklijke KPN NV v. Gema/to M2MGmbH, 942 FJd 1143, 1149-50 (Fed. Cir. 2019).

       To rebut Defendant's step one argument, Plaintiff argues that the claims recite

"improvements to emergency notification signaling" and do so "with limiting detail." (D.I. 11 at

7-11 (citing id at 2-6)) Plaintiff argues that three specific limitations in Claim 15 provide these

"inventive features" at step one. (Id at 8 (emphasis omitted)) As discussed below, however, the

specification of the '869 patent refutes Plaintiffs argument that these limitations are an

improvement in technology. Therefore, these are not the types of "non-abstract improvements in

the functionality of an existing technological process" that could render patent claims eligible at

step one. Cf Koninklijke KPN, 942 F.3d at 1146-51 (finding eligible claims with a specific

feature of "varying the way check data is generated by modify[ing] the permutation applied to

different data blocks[,]" because the specification explained that this claimed feature improved

the detection of systemic errors in data transmission) (emphasis omitted). 4

       First, Plaintiff argues that the "particular manner and timing of the response to the

emergency signal" is an inventive feature. (D.I. 11 at 8, 10). Plaintiff identifies the following

portion of Claim 15 as corresponding to this feature: "an audible or visible alert notification is


       4
                Although the relevant claims in Koninklijke KPN related to data generation and
manipulation, the United States Court of Appeals for the Federal Circuit found that they were not
directed to an abstract idea at step one of Alice. The court found that the claims recited more
than the desired result of catching previously undetectable systemic errors; instead, the claims
recited a specific solution that improved the function of prior art error detection systems. Id at
1151-52.

                                                 10
initiated in response to the first emergency notification signal." (Id. (quoting '869 patent, col.

11 :l-3)) Contrary to Plaintiffs assertion that this is an improvement in technology, however, the

'869 patent admits that each of these aspects (audible alert, visual alert, and alert in response to

an emergency signal) was known. For instance, the background section of the '869 patent

describes "[c]ommonly known" audible notifications, such as "Tone Alert Radios," "sirens," and

"public announcement systems," and visible notifications, such as "public bill boards." ('869

patent, col. 1:24-29) The background also describes "[ c]ommonly known" notifications sent in

response to an emergency signal. (Id. ("automated dialers that call a geographically defined

group of phone and/or pager subscribers."); see also id., col. 1:44-47 (describing a local area

notification used "in hospitals that alert a doctor or nurse of a patient in need of attention"))

Furthermore, merely providing the notification "in response to the first emergency notification

signal" cannot supply the inventive feature because this is the concept of signal relaying, which

is the abstract idea to which the claim is directed. See BSG Tech LLC v. Buyseasons, Inc., 899

F .3d 1281, 1287 (Fed. Cir. 2018) ("For an application of an abstract idea to satisfy step one, the

claim's focus must be something other than the abstract idea itself.").

       Next, Plaintiff argues two aspects of the non-emergency signal "provide inventive

features" at step one. (D.I. 11 at 8 (emphasis omitted)) Plaintiff highlights that the non-

emergency signal: (1) is initiated "manually[] and independently from the first emergency

notification signal" and is sent to the "users [of] the low-range transceiver" (' 869 patent, col.

11 :4-7); and (2) is "user-specific and event-specific" and is "transmitted by an operator of the

low-range transceiver to a wireless transmitter that is worn by a user [(who cannot also be the

operator)]," (id., col. 11 :7-12). These features are not inventive; they are described as known

and commonly-practiced features of the "local area alert/notification systems" described in the

                                                  11
background of the invention. (Id, col. 1:41-57) For instance, the specification explains that

such prior-art low-range transceivers "require[d] the operator to ... manually relay [the]

message through the local paging system." (Id, col. 1:56-57 (emphasis added)) These prior-art

notifications were sent to the "users" of the low-range system (e.g., patrons of a restaurant or a

nurse or doctor at a hospital). (Id, col. 1:44-47) The background also provides examples of

commonly-known "user-specific and event specific" notifications, such as "indicating

availability of a table in a restaurant" or "alert[ing] a doctor or nurse of a patient in need of

attention." (Id; see also id, col. 1: 14-18 ("individual parties or the general public are addressed

with a specific message") (emphasis added)) Finally, the background teaches that these

notifications were transmitted by an "operator" of the low-range transceiver (i.e., the "local

paging system"). (Id, col. 1:56-57)

        For all of these reasons, the Court finds that claim 15 is directed to the abstract idea of

relaying notification signals and does not recite improvements in technology that would end the

inquiry at step one. Thus, the Court proceeds to step two.

       C.      Alice Step Two

       At step two, the Court must ask if the claim's elements, either considered individually or

taken together, recite an "inventive concept" that amounts to significantly more than the abstract

idea itself. Alice, 573 U.S. at 217 (internal quotation marks and citation omitted). And in doing

so, the Court must be mindful that if a claim's only alleged inventive concept involves the

application of the abstract idea using "conventional and well-understood techniques[,]" then the

claim has not been transformed into a patent-eligible application of an abstract idea. Cellspin

Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1316 (Fed. Cir. 2019) (internal quotation marks and

citation omitted).

                                                  12
        Defendant argues that the claims contain no inventive features that would otherwise save

them from ineligibility at step two. (D.I. 7 at 13-16; D.I. 13 at 5-7) It asserts that claim 15

simply discloses the abstract idea along with a number of generic computer components, and that

the claim is written in broad, functional language, failing to describe how its features are to be

implemented. (D.I. 7 at 14-16) Additionally, Defendant asserts that the claims specify no

inventive concepts to overcome the "disadvantages" of the prior art notifications systems

described in the specification, further evidencing that the claims lack inventive concepts.

       Plaintiff disputes Defendant's characterization of the claims, asserting they contain

"several inventive features" such as "automatic, independent, and locally restricted emergency

signaling." (D.I. 11 at 11-12) The step two portion of Plaintiffs brief, however, does not

describe these allegedly inventive features, does not explain how they are asserted to be

inventive, and does not show where they are captured in the claims. Instead, Plaintiff relies on

internal citations to other portions of its brief. (Id (citing "Sections IV.B, IV.C, V.B.2," found at

D.I. 11 at 2-6, 9-11)) As discussed below, however, those portions of Plaintiffs brief fail to

show inventive concepts that would save the claims at step two of Alice.

       In Section IV.B, Plaintiff block-quotes portions of the '869 patent specification that

describe "disadvantages" in prior-art notification systems and a description of the "present

invention[.]" (D.I. 11 at 2-3) In Section IV.C, Plaintiff argues that "[t]he [s]pecification

demonstrates how [allegedly-]inventive features are implemented with limiting detail," quoting

portions of the specification describing various features. (Id at 4-5 (emphasis original)) The

portion of the specification relied upon most heavily by Plaintiff is the first sentence in the

summary of the invention, which states that the notifications are sent "in an automated,

independent, and localized manner." ('869 patent, cols. 1:66-2:2; see D.I. 11 at 3 (quoting this

                                                  13
portion of the specification), 4 (touting "automatic, independent, and locally restricted

emergency signaling"), 5-6 (same), 11-13 (same)) The specification itself, however, concedes

that these features are not inventive concepts.

       Regarding "automated," the specification concedes that "automated" notification systems

were already "[ c]ommonly known" on the art. (' 869 patent, col. 1:24-29) And even if such

automatic relaying was not explicitly spelled out in the specification as being known, mere

automation is not enough, Cellspin Soft, 927 F .3d at 1316 ("[T]he need to perform tasks

automatically is not a unique technical problem.") (citing OIP Techs., Inc. v. Amazon.com, Inc.,

788 F.3d 1359, 1363 (Fed. Cir. 2015)), particularly where, as here, the claim does not describe

the particular manner in which the automation is accomplished and instead recites the end result,

see DIRECTV, 838 F.3d at 1258 (finding patent ineligible where it "claim[ed] the function of

wirelessly communicating regional broadcast content to an out-of-region recipient, not a

particular way of performing that function"); In re TL! Commc 'ns LLC Patent Litig., 823 F .3d

607,615 (Fed. Cir. 2016) (finding "vague, functional descriptions of server components are

insufficient to transform the abstract idea into a patent-eligible invention" at step two); Epic IP

LLC v. Backblaze, Inc., 351 F. Supp. 3d 733, 740 (D. Del. 2018) ("The problem, however, is that

the idea of a chat session separate from the original website is not an invention; it is a

disembodied concept. The asserted claims of the [challenged] patent recite the concept, but not

the way to implement it.").

       To the extent Plaintiff argues that the "automation" is inventive here because it uses a

"trigger device" (e.g. claims 1, 8, and 17, but not claim 15), (D.I. 11 at 11-12), this argument

fails in light of the broad and generic description of the trigger device in the specification. (See

D.I. 13 at 6); see also Mantis Commc 'ns, LLC v. Baskin-Robbins Franchising, LLC, Case No.

                                                  14
2:17-CV-00328-JRG-RSP, 2017 WL 5571331 (E.D. Tex. Sept. 15, 2017) (finding that a "trigger

system" described by the specification in "unlimited terms" failed to rescue the challenged

claims step two), report and recommendation adopted, 2017 WL 5557519 (E.D. Tex. Nov. 17,

2017), aff'd sub nom. Mantis Commc 'ns, LLC, v. Edible Arrangements, LLC, 739 F. App'x 639

(Fed. Cir. 2018). The specification describes "suitable trigger devices" in a single paragraph in

column 7 of the '869 patent specification. ('869 patent, col. 7:33-64) In that paragraph, the

specification describes several embodiments of the trigger device and notes that it "may be

configured in various manners and the particular configuration will at least to some degree

depend of the specific wide area notification device." (Id) At its simplest, "the trigger device is

a simple wire connecting the wide are notification device with the low-range transmitter." ('869

patent, col. 7:48-50) Thus, this broadly and generically described trigger device fails to provide

an inventive concept sufficient to save the claims at step two.

       Regarding "independent," this merely refers to the fact that the notification is

automatically transmitted-i.e., "in an operator-independent manner." (Id, col. 6:9-12) Thus,

this feature fails to rescue the claims for the same reason as "automated," discussed above.

       Finally, regarding "localized," this term merely conveys that the transmission by the low

range transceiver is limited in range. (Id, col. 6:4-9 ("locally restricted (typically by range of

[the] low-range transceiver) emergency signal"); Tr. at 31 (highlighting '869 patent, col. 7:10-12,

which states that in the "exemplary" system displayed in Fig. 1, the "local notification area ... is

entirely within [the] wide area notification zone")) However, as described above, the

background of the '869 patent specification explains that various "local area alert/notification

systems" (i.e., localized notification systems) were "commonly" known in the prior art. ('869

patent, col. 1:41-57; see also Tr. at 26 (Plaintiffs counsel conceding "[t]hat piece of equipment,

                                                 15
the low range transceiver existed in the prior art.")) Thus, the specification directly conflicts

with Plaintiffs argument that the feature oflimited range notifications (i.e., "locally restricted

emergency signaling") is inventive.

       In sum, the Court finds that the features highlighted by Plaintiff as "inventive" are

conceded to be commonly known by the specification, thus the claims fail to capture any

inventive concepts that would preclude dismissal at step two.

       D.      Factual Disputes

       Plaintiff asserts that dismissal is inappropriate here due to factual disputes regarding

conventionality. (D.I. 11 at 12-14 (citing Berkheimer, 881 F.3d 1360)) Plaintiffs argument

regarding unconventionality, however, does not pinpoint specific limitations in the claims, and

instead generally disputes whether the "claimed techniques" as a whole were "conventional in

the year 2005." (Id (emphasis omitted)) But this very argument has already been rejected by

the Federal Circuit in Chamberlain Group, Inc. v. Techtronic Industries Co., 935 F.3d 1341

(Fed. Cir. 2019):

               The appropriate question is not whether the entire claim as a whole
               was "well-understood, routine [and] conventional" to a skilled
               artisan (i.e., whether it lacks novelty), but rather, there are two
               distinct questions: (1) whether each of "the [elements] in the
               claimed [product] (apart from the natural laws themselves) involve
               well-understood, routine, conventional activity previously engaged
               in by researchers in the field," Mayo, 566 U.S. at 73, 132 S.Ct.
               1289, and (2) whether all of the steps "as an ordered combination
               add[ ] nothing to the laws of nature that is not already present
               when the steps are considered separately," id at 79, 132 S.Ct. 1289
               (emphasis added).

Chamberlain, 935 F.3d at 1348-49. In other words, the question here is "beyond the idea of

[relaying notification signals], what elements in the claim may be regarded as the 'inventive

concept'?" Id The only "specific improvements" pointed to by Plaintiff are the "automatic,

                                                  16
independent, and locally restricted emergency signaling[,]" which, as described above, are

conceded by the specification to have been commonly known.

       Plaintiff also challenges Defendant's description of the "trigger device" as being "expert-

like" and "without technical support." (D.I. 11 at 13 (emphasis omitted); see also Tr. at 34) But

Plaintiff fails to provide any contrary description explaining how the trigger device could

possibly be described as "inventive," considering the broad and generic description of the trigger

device in the specification.

       The Court finds Plaintiffs assertions of "factual disputes" to be without merit, and thus

recommends that the Motion is properly granted at the Rule 12 stage. Berkheimer is not to the

contrary. The Federal Circuit, in Berkheimer, made clear that its holding was narrow, stating

that "[n]othing in this decision should be viewed as casting doubt on the propriety of those

cases" in which "[p]atent eligibility has ... been resolved on motions to dismiss or summary

judgment." Berkheimer, 881 F.3d at 1368. The Court held that "[w]hen there is no genuine

issue of material fact regarding whether the claim element or claimed combination is well-

understood, routine, conventional to a skilled artisan in the relevant field, this issue can be

decided on summary judgment as a matter of law." Id

       Likewise, in the counterpart decision from the Federal Circuit regarding motions to

dismiss-Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir. 2018)-

the Court held that dismissal was inappropriate where Plaintiff included "concrete allegations in

the second amended complaint" that the claimed combination was "not well-understood, routine,

or conventional[,]" and was "improvement to the functioning of the computer" and the court had

"been shown no proper basis for rejecting those allegations as a factual matter." 882 F.3d at

1128; see also Cellspin Soft, 927 F.3d at 1317-18 (finding "plausible and specific" factual

                                                  17
allegations regarding conventionality in a complaint can defeat dismissal when they are and not

"wholly divorced from the claims or specification"). Here, neither criteria are met-there are no

allegations of unconventionality in the Complaint and Defendant has persuasively pointed to

portions of the specification that affirmatively refute such allegations made in Plaintiff's

opposition. Thus, the Court finds that no issues of fact preclude granting Defendant's Motion.

See Secured Mail, 873 F.3d at 913 ("[A] court need not accept as true allegations that contradict

matters properly subject to judicial notice or by exhibit, such as the claims and the patent

specification.") (internal quotation marks and citations omitted). 5

       E.      Leave to Amend

       Defendant requests that the Motion be granted with prejudice because "leave to amend

would be futile[.]" (D.I. 7 at 20; D.I. 13 at 10) Plaintiff, in its briefing, made no attempt to rebut


       5
                 In its opposition, Plaintiff argues that claim construction is necessary before the
Court can resolve the parties' Section 101 arguments. (D.I. 11 at 14) But Plaintiff's argument is
entirely conclusory; it presents no proposed constructions for the four terms it plucks from the
claim language and fails to explain how construction of these terms would make any difference
in the Section 101 inquiry. (Id); see CyberFone Sys., LLC v. Cellco P'ship, 885 F. Supp. 2d
710, 715 (D. Del. 2012). Likewise, at oral argument, Plaintiff failed to support its argument that
claim construction was necessary. (Tr. at 36-37) "[C]laim construction is not an inviolable
prerequisite to a validity determination under§ 101." Content Extraction, 776 F.3d at 1349
(affirming the district court's dismissal of the patent claims as "patent-ineligible under§ 101 at
the pleading stage"); see also OIP Techs., 788 F.3d at 1360-62; Ultramercial, Inc. v. Hulu, LLC,
772 F.3d 709, 717 (Fed. Cir. 2014). And in similar situations where a party failed to explain
how claim construction could impact the Section 101 analysis, courts have proceeded without
claim construction. Smart Software, Inc. v. PlanningEdge, LLC, 192 F. Supp. 3d 243,247 (D.
Mass. 2016) (deciding eligibility under Section 101 without claim construction where plaintiff
failed to offer any specific claim construction issues that would affect the analysis); Jedi Techs.,
Inc. v. Spark Networks, Inc., No. CV 1:16-1055-GMS, 2017 WL 3315279, at *6 (D. Del. Aug. 3,
201 7). Above, where the Court has discerned that a claim construction issue might have an
impact on resolution of this Motion, the Court has adopted Plaintiff's proposed constructions if
they were at all plausible. See Content Extration & Transmission LLC v. Wells Fargo Bank,
NA., 776 F.3d 1343, 1349 (Fed. Cir. 2014) (affirming dismissal based on patent ineligibility
where "even when construed in a manner most favorable [to plaintiff], none of [the plaintiff's]
claims amount to 'significantly more' than the abstract idea").

                                                  18
this assertion of futility, did not request leave to amend, and failed to proposed any additions to

the Complaint that could plausibly overcome Defendant's Motion. 6

       The Court agrees that granting leave to amend would be futile here because the

specification affirmatively contradicts Plaintiffs arguments regarding "specific improvements"

at step one and "inventive features" at step two. Thus any extrinsic evidence supporting

Plaintifrs arguments (such as an expert declaration) would be contrary to the intrinsic evidence,

and thus need not be accepted as true. See Athena Diagnostics, Inc. v. Mayo Collaborative

Servs., LLC, 915 F.3d 743, 756 (Fed. Cir. 2019) ("Because [plaintiffs] expert declaration made

allegations inconsistent with the [challenged] patent, the district court was not obliged to accept

them as true" when considering a motion to dismiss). Similarly, any allegation of

unconventionality in a subsequently-amended complaint would not be plausible considering the

contrary teachings of the specification. Secured Mail, 873 F.3d at 913 ("a court need not accept

as true allegations that contradict matters properly subject to judicial notice or by exhibit, such as

the claims and the patent specification.") (internal quotation marks and citations omitted);

Cleveland Clinic Found v. True Health Diagnostics LLC, 760 F. App'x 1013, 1019 (Fed. Cir.

2019) ("There is no reason to task the district court with finding an inventive concept that the

specification and prosecution history concede does not exist."). 7


       6
               Plaintiff asserted at oral argument that leave to amend should be granted,
invoking TrackTime, LLC v. Amazon.com, Inc., C.A. No. 18-1518 (MN), 2019 WL 2524779, at
*6 n.1 (D. Del. June 19, 2019). (Tr. at 36) Unlike the situation in TrackTime, the Court here is
convinced that any amendment would be futile due to the nature of Plaintiffs arguments
regarding inventiveness and the concessions in the '869 patent specification, as described above.
       7
                 Because the Court recommends granting dismissal with prejudice due to patent
ineligibility, the Court need not decide whether Plaintiffs pleading regarding indirect
infringement fails for other reasons. (See D.I. 7 at 19-20; D.I. 11 at 14-15; D.I. 13 at 9-10) The
Court notes, however, that Plaintiffs response that it pleaded that TigerConnect "specifically
intended that [its customers] infringe the patent-in-suit" is simply incorrect. (See D.I. 11 at 15
                                                 19
IV.     CONCLUSION

        For all of these reasons, the Court recommends that the District Court GRANT

Defendant's Motion to Dismiss with prejudice.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir.

1987); Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1 (3d Cir. 2006).

       The parties are directed to the Court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court's website,

located at http://www.ded.uscourts.gov.



Dated: January 2, 2020

                                                                            MAGISTRATE JUDGE




(emphasis original) (purporting to quote D.I. 1 at ,r 17); but see D.I. 1 at ,r 17 (not including the
language quoted by Plaintiff))

                                                  20
